Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on September 15, 2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on September 15, 2020 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13-20 are rejected under 35 U.S.C. § 101 because the claim invention is not supported by a process, machine, manufacture, or composition of matter.  

In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions, i.e. computer program products.  Therefore, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable medium” covers a signal per se.  A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters, and is non-statutory for that reason.
 The examiner suggests amending the claim to state “A non-transitory computer-readable medium…” to overcome the rejection under 35 U.S.C. § 101.  See Official Gazette Notice 1351 OG 212, dated February 23, 2010.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “acceptable range” in claim 11 is a relative term which renders the claim indefinite. The term “acceptable range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No.: US 10,791,221 B1 (herein “Vislocky”).

Consider claim 1, Vislocky teaches an emergency test call management system (see Vislocky col. 2 lines 1-2 note NG9-1-1 Test Call System) comprising: 
a cellular network in communication (see Vislocky Fig. 7, note cell tower) with a public safety access point (see Vislocky Fig. 7, note PSAP V 705), wherein the cellular network has a base station (see Vislocky Fig. 7, note cell tower 715) having a plurality of sectors (see Vislocky Fig. 7, col. 26 line 63-col. 27 line 7 cell site and cell sectors), 
a testing device (see Vislocky Fig. 7 note Test Call Generator 703) in communication with the cellular network; and 
a server (see Vislocky Fig. 7, note Test Call Manager 712) in communication with the cellular network, the server having an input-output interface (see Vislocky Fig. 7, note IF72, IF70); and 
a processor coupled to the input-output interface wherein the processor is further coupled to a memory (see Vislocky col. 14 lines 6-17 note Test Call Manager is a device with a processor and memory, where the memory has instructions executable by the processor), the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving, through a user interface, a call schedule and test parameters for a test call configured for testing connectivity between the public safety access point and the cellular network, wherein the input test parameters include one of the plurality of sectors to be tested (see Vislocky col. 4 lines 44-55, col. 5 lines 3-15, and col. 14 lines 21-24, note receiving a Test Call Profile including a cell site(s) and cell sector(s) for performing a test call at the Test Call Manager at a particular time(s) and/or frequency between the Test Originator and the Test Call Responder, where users on the Test Call Manager create the Test Call Profiles); 
receiving test data from the base station at the conclusion of the test call (see Vislocky col. 6 line 14-27, col. 6 line 40-43, note Test Call Responder sends test call data to the Test Call Manager); 
evaluating test data based on the test parameters (see Vislocky col. 6 line 54-col. 7 line 4 note Test Call Manager determining failures, error conditions, verification of correct functionality, etc); and 
generating a report based on the evaluating step (see Vislocky col. 6 line 54-col. 7 line 4 note test call report generated by the Test Call Manager).

Consider claim 2, Vislocky teaches wherein the test parameters include a specified base station and a specified cell sector within the base station (see Vislocky col. 4 lines 44-55 note cell site and cell sector) and wherein the evaluating step compares an actual base station and an actual cell sector that carried the test call to the specified base station and the specified cell sector (see Vislocky col. 5 lines 28-55 note the test call determined to be initiated from the cell site and cell sector).

Consider claim 3, Vislocky teaches where the test parameters further include a routing path to the public safety access point (see Vislocky col. 20 lines19-45 note Routing Determination Function determining the correct routing for emergency calls).

Consider claim 4, Vislocky teaches wherein the operations further include causing the test call to be initiated (see Vislocky col. 12 lines 42-64 note test call transmitted).

Consider claim 5, Vislocky teaches wherein the operations further include retrieving location data for the test call (see Vislocky col. 5 lines 28-55, col. 11 lines 8-30, note location data for the test call) and confirming that the location data was reported to the public safety access point (see Vislocky col. 7 lines 54-58 note check location).

Consider claim 6, Vislocky teaches wherein the testing device is associated with a vehicle (see Vislocky col. 4 lines 12-27 note vehicle initiated emergency call) and wherein the operations further include providing driving instructions for the vehicle (see Vislocky col. 46 lines 18-27 note 9-1-1 call by vehicles with location information by the vehicle which allow the PSAP to automatically request the vehicle to perform functions).

Consider claim 7, Vislocky teaches a method comprising: 
generating a test call from a user device to a public safety access point, wherein the test call is generated on a schedule (see Vislocky col. 5 lines 3-15, col. 12 lines 42-64 note generating a test call based on a Test Call Profile at the Test Call Manager at a particular time(s) and/or frequency between the Test Originator and the Test Call Responder);
wherein the test call is configured to test call parameters, and wherein the test call parameters comprise a planned base station site and a planned base station sector (see Vislocky col. 4 lines 44-55, note Test Call Profile including a cell site(s) and cell sector(s) for performing a test call);
acquiring call detail data associated with the test call, in which the call detail data includes an identification of an actual base station site and an actual base station sector used for the test call and the public safety access point receiving the test call, and wherein the actual base station site collects the call detail data (see Vislocky col. 4 lines 44-55, col 16 lines 24-38, col. 18 lines 24-36 note determining the radio cell site/sector currently used by the mobile device provided to the PSAP); 
determining whether the call detail data matches the test call parameters (see Vislocky col. 4 lines 44-55, col 16 lines 24-38 note Test Call Profile including a cell site(s) and cell sector(s) for performing a test call and the radio cell site currently used by the mobile device provided to the PSAP); and 
generating a pass or fail determination based on the determining step (see Vislocky col. 6 line 54-col. 7 line 4 note test call report generated by the Test Call Manager including failures and successful results).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 7.

Consider claim 10, Vislocky teaches further comprising determining whether a location of the test call was reported to the public safety access point (see Vislocky col. 46 lines 18-27 note 9-1-1 call by vehicles with location information by the vehicle which allow the PSAP to automatically request the vehicle to perform functions).

Consider claim 11, Vislocky teaches wherein the location of the test call was determined within an acceptable range (see Vislocky col 27 lines 18-24 note course location).

Consider claim 12, Vislocky teaches wherein the pass or fail determination is sent via one of a text message or email (see Vislocky col. 36 lines 24-28 note text message indicating failure).

Consider claim 14, Vislocky teaches wherein the operations further comprise: receiving from a user interface, scheduling data and the test call parameters relating to the test call (see Vislocky col. 5 lines 3-15, and col. 14 lines 21-24, note receiving a Test Call Profile performing a test call at the Test Call Manager at a particular time(s) and/or frequency between the Test Originator and the Test Call Responder, where users on the Test Call Manager create the Test Call Profiles).
Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647